 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 211,International Brotherhood of ElectricalWorkers,AFL-CIO' (United Technicians)andLocal13000,'CommunicationsWorkers. ofAmerica,AFL-CIO. Cases 4-CD-645 and 4-CD-65025 September 1985DECISION AND'DETERMINATION OFDISPUTEBy MEMBERS DENNIS, JOHANSEN, AND'BABSONThe charges in this Section 10(k) proceedingwere filed on 1 February 19852 and 22 April byLocal 13000, Communications Workers of Amer-ica,AFL-CIO (Local 13000), alleging that the Re-spondent, Local 211, International Brotherhood ofElectricalWorkers, AFL-CIO (Local 211); violat-ed Section 8(b)(4)(D) of the National Labor Rela-tionsAct by engaging in proscribed activity withan object of forcing United Technicians (the Em-ployer) to assign certain work to employees it rep-resents rather than to employees represented byLocal 13000. An order consolidating the cases anda notice of hearing was issued 2 May. The hearingwas held 22 May before Hearing Officer .Judith I.Katz. 3The National Labor Relations Board had dele-gated its authority in, this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe Employer, a sole, proprietorship, with of-.fices in Conshohocken, Pennsylvania, is engaged ininstalling and servicing telephone, cable, and datacommunication systems. During the past year, theEmployer provided services valued in excess of$50,000 directly to customers located outside theCommonwealth of Pennsylvania. The parties stipu-late, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act, and that Local 211 and Local 13000are labor organizations within the meaning of Sec-tion 2(5) of the Act.The Respondent's name appears as amended at the hearing2All dates are in 1985 unless otherwise stated3Theparties appeared and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearing-on the issuesThe Employerwas unrepresented at the hearing276 NLRB No. 29II.THE DISPUTEA. Background and Facts-of DisputePerini Corporation is the general contractor en-gaged in constructing the Enclave luxury condo-minium building in Atlantic City, New Jersey. InJanuary 1985 Pegasus Communications subcon-tracted with the Employer to install a cable televi-sion system -at the Enclave.4 The Employer as-signed the work to its own employees representedby Local 13000.Scott Bobbin, sole owner and president of theEmployer, testified that he has always employedLocal 13000-represented employees since the Com-pany began its business 3 years ago. The Employeris a party to a collective-bargaining agreement withLocal 13000; the agreement is effective from 1March 1985 to 28 February 1986. The Employerhas no collective-bargaining agreement with Local211.On 29 January Local 13000-represented employ-ees Robert Bodine and Brian Bobbin arrived at theEnclave building to begin the cable televisionwork. Perini Representative Steven Stein directedthem to the "head" electrician on the jobsite. Ac-cording to Bodine's testimony, . the electricianclaimed he had to contact Local 211 officers beforeBodine and Bobbin could proceed with their work.When the electrician failed to reach the officials,Bodine testified he and Bobbin left the site.On 31 January Bodine and Bobbin returned totheEnclave site and were approached by ErnieKinsell, who identified himself as Local 211's unionsteward.According to Bodine, Kinsell instructedthe employees to cease working while he checkedwith Local 211 officers to determine whether theycould perform the work. Kinsell returned and toldthem to get "off the job.". Bodine testified that hetoldKinsell they would be back, and Kinsell re-sponded that "they" would take "further action."BrianBobbin testified that Kinsell stated at thetime that the cable TV work "was an exclusiveIBEW job, and that only IBEW workers are sup-posed to work on it." Thereafter, Perini Represent-atives Steven Stein and Roger Pelletier approachedBobbin and told him not to return to the job until asolution was reached. Kinsell later asked Bobbin ifLocal 13000-represented employees would be re-turning to the jobsite.When Bobbin responded af-firmatively, Kinsell said, "We may walk."BrianBobbin and Bodine never returned to com-plete the cable television work. Bobbin testifiedthat Craig Braubaker, owner of Pegasus Communi-Pegasus is presumably a subcontractor of Perini, but the record failsto disclose their exact relationship ELECTRICAL WORKERS IBEW LOCAL 211 (UNITED TECHNICIANS)513cations, told him by telephone that they could notfall behind on the contract, and that if there was aslowdown or shutdown of the job, he ' might " "losehis contract." Subsequently, Pegasus terminated itscontract with the. Employer and subcontracted thecable television work to LWD, another employerwho employs Local 211-representedworkers.Local 211-represented employees have continuedto perform the work and, according' to GeorgeFenwick, Local 21-1 assistant business agent, thework has almost been completed.In April 1985 United Technologies5 subcontract-ed with the Employer to install'a telephone systemat the Enclave building. Once again, Local 13000-represented employees were assigned the work.Employee Robert Bodine testified that Kinsell ap-° proached . him and apprentice technician ThomasRice on the site and, said, "What are you doingback here." Rice also testified that later the -sameday Kinsell told him Local 211 did not recognizeLocal 13000-represented employees at the jobsite.According to Rice,. Kinsell then walked a few feetaway to speak with Perini Representatives RogerPelletier andRocco Carbone. Rice testified he .overheard Kinsell tell tliem- that "if we was in,they was out, and they would walk off." Despitethis controversy,. Local 13000-represented employ-ees have continued to perform the'telephone instal-lation work.B.Work in DisputeThe disputed work involves installing a MATVsystems by installing cables, risers, and outletplates, and- also installing a telephone, system by re-terminating existing cables. and running riser cablesto the main private branch exchange, at the En-clave condominium building, Dover Street, and theBoardwalk, Atlantic City, New Jersey.C. Contentions of the PartiesLocal 211 contends there is no reasonable causetobelieve.that it threatened to violate Section8(b)(4)(D)of the Act, asserting that the only evi-dence concerning threats of work stoppage in-volved statements made by its steward, Ernie Kin-sell.Local 211 maintains,however,that a steward'has no authority under its bylaws to initiate a work,stoppage,and that any alleged statement made was,ambiguous or did not contain an element of threat-or coercion.Alternatively,Local 211 asserts that,should the Board find there is reasonable cause, itshould only'make an award concerning the ' tele-5United Technologies is also presumably a subcontractor of Perini, butthe recordfails to disclose their exact relationship6A MATVsystem is, a privatecable TVsystem operated by a singledishphone- work, since the cable television work iscomplete. On the merits, Local 211 argues the fol-lowing factors favor a work assignment to employ-ees it represents: area practice,. skills and, experi-ence, general contractor's preference, and laborharmony.-Local 13000 contends there is reasonable causeto believe Section_ 8(b)(4)(D) was violated whenKinsell threatenedLocal 13000-represented em-,ployees and Perini representatives that Local 211-represented electricians would "walk off" the job-site in both January (MATV work) and April (tele-phone, work). Local 13000 further. asserts that theBoard should award the disputed work to employ-ees it represents based, on its collective-bargainingagreement with the Employer, employer and indus-try practice, skills,' efficiency of operation, and em-ployer preference.D. Applicability of the StatuteBefore the Board may determine a dispute under.Section 10(k) of the Act, it must be satisfied thatthere is reasonable' cause to ' believe Section8(b)(4)(D) has been violated, and that the partieshave' not agreed on a method for voluntary adjust-ment of the dispute.As noted 'above, Brian-Bobbin's unrefuted testi-mony shows Kinsell"threatened that Local'211-rep-resented electricianswould walk off the job ifLocal 13000-represented employees returned-6 the'jobsite.As a result, Local 13000-represented em-ployees never returned to perform the cable televi-sion work, and the Employer's contract with Pega-.suswas subsequently terminated. Another subcon-tractor employer, who employs Local 211-repre-sented employees, was hired instead.Furthermore, on 14 April when Local 13000-rep-resented' employees went to :the Enclave to per-form the telephone work, once again Kinsellclaimed the work for employees represented byLocal' 211, and told Perini representatives thatLocal 211 would walk off the job if Local 13000-represented employees continued to perform thework.Kinsell's threats to strikeunlessRespondent-rep-resented employees performed the work clearly es-tablishreasonablecausetobelieveSection -8(b)(4)(D) has been violated.?'Brewery Workers Local 9 (Miller Brewing Co),256 NLRB 660, 662(1981)-We rejecttheRespondent's contentionthat,becausetheLocal'sbylaws prohibitstewards from causinga work stoppage,reasonable causecannotbe found Even thougha union's contract,constitution,or bylawsmay prohibititor its agents from engaging in a stoke, athreat'to stokedoesnot become hollowSeeTeamsters Local 6 (Anheuser-Busch),270NLRB 219, 220 (1984)- 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to Local 211's mootness contention concern-ing the cable television work, the Board has heldthat completed work does not render a jurisdiction-al dispute moot if there is evidence of past similardisputes, or there are no assurances that a disputewill not occuragain."Here, we have direct''evi-dence that after the cable TV dispute in January,the parties engaged in another dispute in April con-cerning similar work (i.e., " installation of a tele-phone system).On the basis of the above-described threats andthe record as a. whole, we find reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.There is no contention that an agreed-upon methodexistsforvoluntary adjustment of the disputewithin the meaning of Section 10(k) of the Act.Accordingly, we find that the dispute is properlybefore the Board fordetermination.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.,Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certification and collective-bargainingagreementsNo party contends that the Board has certifiedeither Union involved in the dispute as the collec-tive-bargaining representative for a unit of the Em-ployer's employees.The Employer, however, has entered into a col-lective-bargaining agreement with Local 13000, ef-fective 1March 1985 to 28 February 1986. Theagreement recognizes Local 13000 as the exclusiverepresentative for employees classified as "Appren-tice,Technician, and Technician's Helper." Em-ployees in these categories regularly perform worksuch as that in dispute.9 Thus, we find this factor8Plumbers Local 201 (Shaker, Inc),271 NLRB 650 (1984), andSheetMetalWorkers Local 541 (Kingery Construction),172NLRB 1046, 1049(1968)Local 211 asserts, however, thatPenni'sprejobconference agree-ment withthe Building Trades Council (BTC) controlsthe determinationof this factorLocal 211 is affiliated with the BTC, but Local 13000 isnotAlthough Local 21 l's business agent Fenwick testifiedthatPerini'sagreementwith the BTC coveredthe work in dispute, and that Local211 gaveassurances therewould be no workstoppages if the disputedwork was assignedto employeesrepresentedby it,no agreement was in-troduced into evidence The Boardhas held that no weight can be at-favors assignment of the telephone work, but notthe cable television work,' ° to. employees repre-sented by Local 13000.2.Employer preference and past practiceThe Employer has consistently assigned worksimilar to that in dispute to ,its own employees rep-resented by Local 13000. The Employer has neverassigned any work to Local 211-represented em-ployees.-Scott Bobbin, sole owner and president of theEmployer, testified he maintained a crew of "20 em-ployees, represented by Local 13000, and that hepreferred to assign the disputed work to those em-ployees.-We find therefore the factor of employer prefer-ence and past practice favors an award' to Local13000-represented employees." -3.Area and industry practiceEmployees representedby Local211 have in-stalled private and public cable television systems.in the Atlantic City area since1977.Local'211's-business agent Fenwick testified that, as a member.of the BTC, Local 211-represented employees havebeen involved with every construction project ofcasinos, highrise and office buildings, and apart-ments in the Atlantic City area.Fenwick also testified that Local 211-representedemployees have installed telephone systems for pri-vate companies,inAtlantic City, such as the Atlan-ticCasino,but that Local 827,International Broth-erhood of ElectricalWorkers,AFL-CIO repre-sentingNew Jersey Bell employees,-usually per-forms such work in the area.tached to an agreement unless it is before the BoardTeamstersLocal 505(SandblastingCo),240NLRB 960, 963(1979)Therefore,we will notconsider that agreement in this determinationEven if the agreement was before the Board,we-would accord it nosignificanceWhere a general contractor has an agreement arguably cov-ering the disputed work with one of the unions involved, the Board nev-ertheless looks only to the collective-bargaining relationship of the sub-contractor employer performing the work in issue SeeGlassworkersLocal 767 (Sacramento Metal),228 NLRB 200, 201-202 (1977), andOper-atingEngineersLocal 139 (McWade;Inc.),262NLRB1300, 1302-03(1982)Local211 has no collective-bargaining agreement with the EmployersubcontractorTherefore,any agreement that Penni haswith the BTCdoes not bind the Employer orLocal 1300010 The Employerwas not a party to the collective-bargaining agree-mentwith Local13000 until approximately 1 month after this work com-menced SeeOperating EngineersLocal 18 (LuedtkeCo.),264 NLRB 858,861 (1982)' iLocal 211maintains that the general contractor's preference is con-trolling, and not the Employer subcontractor's preference Fenwick testi-fied that Perini representatives preferred to haveLocal211-representedemployees perform the disputed work The Board has previously found,however,that it is the preferenceof theemployer subcontractor ratherthan the general contractor which should be considered as a factor in de-termining an award of disputed work SeeOperating EngineersLocal 139(McWade. Inc.),supra at 1301-02 ELECTRICALWORKERS IBEWLOCAL 211 (UNITED TECHNICIANS)-There-is no evidence showing that Local 13000-represented employees have installed cable televi-sion or telephone systems in Atlantic City. RobertBodine, who has worked for the Employer 1-1/2-years, testified he has never done work for the Em-ployer in the Atlantic City area.Therefore, the evidence shows a consistent areapractice' for assignment of the cable televisionwork, but not the telephone work, to Local 211-represented employees.Accordingly, this factorfavors an assignment of the cable work to employ-ees represented by Local 211.1'24.Relative skills,We find that both groups of employees are capa-ble of performing the, disputed work, since theyhave performed similar work in the past. Thus, wefind, the skill factor does not favor assignment toeither competing, employee group.i Efficiency and economy of operationScott Bobbin testified that if Local 211-represent-ed employees were awarded the disputed work, anonworking foreman would be assigned to super-vise the work of two other employees. Bobbin ex-plained that the disputed work requires specialskills, and since he is not- familiar with Local 211-represented ' employees' work, a nonproductive su-pervisor "would have to be assigned to the job.Presently, the Employer has only two individualsperforming, the work,, a working foreman, and ahelper.Thus, the Employer would be required tohire an -unnecessary -employee if the work were as-signed to Local 211-represented employees.Accordingly, this factor favors an award to em-ployees represented by Local 13000.12 The record'contains no significantevidence of industry practice.515ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Local13000 are entitled to perform the work in dispute.We reach this conclusion relying on Local 13000'scollective-bargaining agreement with the Employer(as to the telephone 'work), the Employer's prefer-ence and past practice, and -economy and efficiencyof operation. In making this determination, we 'areawarding' the work to employees represented' byLocal 13000, not to that Union or its members. Thedetermination is limited,- to' the controversy thatgave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes' thefollowing Determination of Dispute.1.Employees of United Technicians representedbyLocal 13000,CommunicationsWorkers , ofAmerica,AFL-CIO are entitled ' to install` aMATV ° system by installing cables, risers, "''andoutlet plates,' and to install a telephone system byreterminating existing cables and ^ running risercables to the main private branch exchange, at theEnclave condominium liuild%ng, Dov'er' Street, andthe Boardwalk, Atlantic City, New°7ersey. '2.Local 211, International Brotherhood of Elec-tricalWorkers, AFL-CIO is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforceUnited Technicians to assign the disputedwork to employees represented by it.,3.Within 10 ,days from, this date, Local 211,InternationalBrotherhood of ElectricalWorkers,AFL-CIO shall notify the Regional Director 'forRegion 4' in writing whether it 'will refrain fromforcing the Employer, by means proscribed by Sec-tion 8(b)(4)(D), to assign the disputed work in amanner inconsistent with this determination.